Citation Nr: 9912055	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective earlier than August 4, 1994, for 
the assignment of a 10 percent rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1942 to June 
1947.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  The appellant sustained acoustic trauma during active 
service as a result of his continued exposure to 75 
millimeter gunfire and other combat-related noise secondary 
to his combat service in World War II.

2.  A September 1952 VA examiner indicated that the appellant 
suffered from mild bilateral nerve deafness; it is not 
possible to discern from this examination report whether the 
appellant's mild bilateral hearing loss had become manifest 
to a compensable level.

3.  The appellant filed a claim for increase for service 
connected hearing loss on August 4, 1994.

4.  January 1995 VA audiometric testing revealed bilateral 
hearing loss that was compensably disabling under 38 C.F.R. 
Part 4.

5.  There is no competent medical evidence of record showing 
hearing loss to a compensable degree, as defined by 38 C.F.R. 
§ Part 4, prior to August 4, 1994.



CONCLUSION OF LAW

The criteria for an effective date earlier than August 4, 
1994, for the assignment of a 10 percent rating for hearing 
loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant originally filed a claim for service-connection 
for bilateral hearing loss in June 1952.  In an October 1952 
rating action, VARO denied service connection for bilateral 
hearing loss as the "ear condition" claimed by the 
appellant was not shown by the evidence of record.

The appellant subsequently submitted a letter in March 1953 
in which he questioned VARO's rating decision.  His letter 
was accompanied by two lay statements secured from former 
servicemen known by the appellant who attested to his 
incurrence of acoustic trauma during his combat service in 
World War II.  The appellant also submitted some of the 
original letters that he had sent home to his family while 
stationed in the South Pacific.  VARO thereafter issued a 
March 1953 rating decision that confirmed the prior denial of 
service connection for bilateral hearing loss.  That same 
month, the appellant submitted another letter in which he 
voiced disagreement with VARO's confirmed rating decision.  
VARO responded in April 1953 by indicating that, as his 
hearing had been normal at his most recent discharge from 
service, service connection could not be granted even if a 
hearing loss had been shown at the VA examination.

No further action was taken on the issue of entitlement to 
service connection for hearing loss until August 4, 1994, 
when the appellant submitted a statement noting that he had 
hearing loss related to service and required hearing aids.  
In December 1994, the appellant specifically requested 
reopening of his claim for service connection for bilateral 
hearing loss.  In July 1995, VARO concluded that the 
appellant had not submitted new and material evidence 
sufficient to reopen his claim for service connection for 
bilateral hearing loss.  The appellant submitted a timely 
notice of disagreement with this decision in August 1995, and 
VARO issued a statement of the case in September 1995.  In 
October 1995, the appellant submitted a VA Form 9, 
Substantive Appeal, in which he specifically alleged that 
VARO committed error when it failed to act or respond to his 
March 1953 letter that disputed VARO's denial of service 
connection for his bilateral hearing loss.

The appellant presented sworn hearing testimony before a VA 
hearing officer in March 1996 regarding the status and 
history of the service-connection claim for bilateral hearing 
loss.  In May 1996, VARO issued a supplemental statement of 
the case in which it found that it had failed to accept the 
appellant's March 1953 letters as a proper notice of 
disagreement with VARO's October 1952 and March 1953 rating 
actions.  Accordingly, VARO concluded that the appellant's 
claim for service connection had been in active appellate 
status since September 1952; finality had not attached to the 
October 1952 and March 1953 rating actions. 38 U.S.C.A. 
§ 7105 (West 1991).  Nevertheless, upon de novo review of the 
record, VARO found that service connection was not warranted 
for bilateral hearing loss.

However, the Board in a June 1997 decision held that service 
connection for bilateral hearing loss was warranted as there 
was a proximate balance of positive evidence for, and 
negative evidence against, the appellant's claim; therefore, 
all benefit of the doubt was to be accorded to the 
appellant's claim that he incurred bilateral hearing loss as 
a result of acoustic trauma in service.  At that time, it was 
noted that the cumulative evidence of record showed neither 
that the appellant received treatment or complained of 
hearing problems for more than forty years between 1953 and 
1995, but that there was ample evidence that he sustained 
acoustic trauma during World War II, had at least mild 
bilateral hearing loss within a year following service 
separation in 1952, and now suffered from moderate to severe 
bilateral sensorineural hearing loss.

More specifically, we observe that service medical records 
compiled between 1942 and 1947, as well as from 1951 to 1952, 
do not show any specific hearing loss disability.  
Examinations conducted in April 1946, June 1946, January 
1947, May 1947, November 1950, January 1951, and May 1952, 
noted no loss of auditory acuity or complaints associated 
with hearing abnormalities.  These examinations consistently 
reported normal auditory acuity for both whispered and spoken 
voice from fifteen feet, as well as for a coin click from 
twenty feet, and a watch from forty feet.  However, a VA 
examination conducted in September 1952, less than one year 
after separation from his second period of active service, 
indicated that the appellant had mild bilateral nerve 
deafness.  It is not possible to discern from this 
examination report whether the appellant's mild bilateral 
hearing loss had become manifest to a compensable level.

The first objective evidence of record showing hearing loss 
to a compensable degree is on report of VA audiometric 
examination dated January 1995.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
72 percent in the left ear.  These audiometric results 
clearly meet the regulatory criteria for a current bilateral 
hearing loss disability under 38 C.F.R. § 3.385.

In an August 1998 rating action, service-connected hearing 
loss disability was rated at the noncompensable level from 
June 2, 1952, and at the 10 percent level from August 4, 
1994, the date of receipt of the claim for increase, based on 
the January 1995 examination findings that showed a 
compensable hearing loss disability.  We note that the claim 
to reopen, which was received on August 4, 1994, was deemed a 
claim for increase in light of the grant of service 
connection.

The appellant subsequently indicated his disagreement with 
the effective date of the compensable rating and argued that 
the correct effective date was date of discharge.  In support 
of his position, the appellant submitted a private 
audiological report dated December 1998, showing follow-up 
for high frequency hearing loss, and he submitted lay 
statements from his wife, son and daughter, which reflect 
their personal knowledge of poor hearing quality as far back 
as they can remember.



ANALYSIS

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase claim will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400 (1998).

A review of the evidence of record shows that the appellant 
sustained acoustic trauma during active service as a result 
of his continued exposure to 75 millimeter gunfire and other 
combat-related noise secondary to his combat service in World 
War II.  In September 1952, a VA examiner indicated that the 
appellant suffered from mild bilateral nerve deafness.  
However, as indicated above, it is not possible to discern 
from this examination report whether the appellant's mild 
bilateral hearing loss had become manifest to a compensable 
level.  It was not until the January 1995 VA auditory 
examination that there were audiometric findings showing a 
current bilateral hearing loss disability as defined by VA 
law (See 38 C.F.R. § 3.385), notwithstanding statements made 
by the appellant and others suggesting that there was a 
compensable hearing loss disability dating back to date of 
discharge.

In view of the above, the Board finds that the criteria for 
an effective date earlier than August 4, 1994, for the 
assignment of a 10 percent rating for hearing loss are not 
met.  Additionally, we note that the provision of 38 C.F.R. 
§ 3.102 is not for application in this case as there is not 
an approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.



ORDER

An effective date earlier than August 4, 1994, for the 
assignment of a 10 percent rating for hearing loss is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

